Murdock:
I concur in the result reached by the prevailing opinion, although I believe that the reasoning there used to reach that result is unsound. The fault lies in the fact that the group, alleged to be affiliated in 1923, which claims the right to file a consolidated return for that year, is not the same group which made an election in 1922. But there are other reasons why the consolidated return may not be filed for 1923. It is found as a fact “ that the holdings of the group were increased in Hood Pottery Clay Products Co. by 210 shares.” This finding is insufficient, as we still do not know when in 1923 the new shares were acquired, and we do not know to what extent the acquisition of these new shares increased the percentage of the total shares of the company owned by the group. Furthermore, B. M. Flood owned all of the stock of the Borne Fireproofing Co. in 1923, and therefore, it was not affiliated in that year with the other companies.